Exhibit 99.2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Nicor Inc. We have audited the accompanying consolidated balance sheets of Nicor Inc. and subsidiaries (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of income, common equity, comprehensive income, and cash flows for each of the three years in the period ended December 31, 2010.Our audits also included the financial statement schedule at Item 15(a)(2).We also have audited the Company’s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company's management is responsible for these financial statements and financial statement schedule, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting.Our responsibility is to express an opinion on these financial statements and financial statement schedule and an opinion on the Company's internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances.We believe that our audits provide a reasonable basis for our opinions. A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. REPORT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM (concluded) In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, such financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein.Also, in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. /s/ DELOITTE & TOUCHE LLP Chicago, Illinois February 24, 2011 Management’s Report on Internal Control Over Financial Reporting Internal control over financial reporting refers to the process designed by, or under the supervision of, the company’s Chief Executive Officer and Chief Financial Officer, and effected by the company’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles, and includes those policies and procedures that: 1. Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the company; 2. Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and 3. Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Internal control over financial reporting cannot provide absolute assurance of achieving financial reporting objectives because of its inherent limitations.Internal control over financial reporting is a process that involves human diligence and compliance and is subject to lapses in judgment and breakdowns resulting from human failures.Internal control over financial reporting also can be circumvented by collusion or improper management override.Because of such limitations, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting.However, these inherent limitations are known features of the financial reporting process.Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, this risk.Management is responsible for establishing and maintaining adequate internal control over financial reporting for the company. Management has used the framework set forth in the report entitled “Internal Control—Integrated Framework” published by the Committee of Sponsoring Organizations of the Treadway Commission to evaluate the effectiveness of the company’s internal control over financial reporting.Management has concluded that the company’s internal control over financial reporting was effective as of December 31, 2010.Deloitte & Touche LLP, an independent registered public accounting firm, has issued an attestation report onthe company’s internal control over financial reporting. There has been no change in the company’s internal controls over financial reporting during the company’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the company’s internal control over financial reporting. Nicor Inc. Consolidated Statements of Income (millions, except per share data) Year ended December 31 Operating revenues Gas distribution (includes revenue taxes of $148.1, $150.3 and $174.0, respectively) $ $ $ Shipping Other energy ventures Corporate and eliminations ) ) ) Total operating revenues Operating expenses Gas distribution Cost of gas Operating and maintenance Depreciation Taxes, other than income taxes Other ) - ) Shipping Other energy ventures Other corporate expenses and eliminations ) ) ) Total operating expenses Operating income Interest expense, net of amounts capitalized Equity investment income, net Interest income Other income, net .9 .7 Income before income taxes Income tax expense, net of benefits Net income $ $ $ Average shares of common stock outstanding Basic Diluted Earnings per average share of common stock Basic $ $ $ Diluted The accompanying notes are an integral part of these statements. Nicor Inc. Consolidated Statements of Cash Flows (millions) Year ended December 31 Operating activities Net income $ $ $ Adjustments to reconcile net income to net cash flow provided from (used for) operating activities: Depreciation Deferred income tax expense (benefit) ) Gain on sale of equity investment - ) - Changes in assets and liabilities: Receivables, less allowances ) Gas in storage ) ) Deferred/accrued gas costs ) Derivative instruments ) ) Margin accounts - derivative instruments .9 ) Pension benefits ) ) Regulatory postretirement asset ) Other assets ) Accounts payable ) ) ) Customer credit balances and deposits ) ) ) Health care and other postretirement benefits Other liabilities ) ) Other items .7 ) Net cash flow provided from (used for) operating activities ) Investing activities Additions to property, plant and equipment ) ) ) Net (increase) decrease in other short-term investments ) ) Proceeds from sale of equity investment .9 - Other investing activities ) Net cash flow used for investing activities ) ) ) Financing activities Proceeds from issuing long-term debt - Disbursements to retire long-term obligations - ) ) Net issuances (repayments) of commercial paper ) ) Dividends paid ) ) ) Other financing activities ) Net cash flow provided from (used for) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplemental information Income taxes paid, net $ $ $ Interest paid, net of amounts capitalized The accompanying notes are an integral part of these statements. Nicor Inc. Consolidated Balance Sheets (millions) ASSETS December 31 Current assets Cash and cash equivalents $ $ Short-term investments Receivables, less allowances of $27.6 and $33.0, respectively Gas in storage Derivative instruments Margin accounts - derivative instruments Other Total current assets Property, plant and equipment, at cost Gas distribution Shipping Other Property, plant and equipment, at cost Less accumulated depreciation Total property, plant and equipment, net Long-term investments Other assets Total assets $ $ The accompanying notes are an integral part of these statements. Nicor Inc. Consolidated Balance Sheets (millions, except share data) LIABILITIES AND CAPITALIZATION December 31 Current liabilities Short-term debt $ $ Accounts payable Customer credit balances and deposits Derivative instruments Other Total current liabilities Deferred credits and other liabilities Regulatory asset retirement liability Deferred income taxes Health care and other postretirement benefits Asset retirement obligation Other Total deferred credits and other liabilities Commitments and contingencies Capitalization Long-term obligations Common equity Common stock, $2.50 par value per share, (45,546,759 and 45,245,409 shares outstanding, respectively) Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total common equity Total capitalization Total liabilities and capitalization $ $ The accompanying notes are an integral part of these statements. Nicor Inc. Consolidated Statements of Common Equity (millions, except per share data) Year ended December 31 Common stock Balance at beginning of year $ $ $ Issued and converted stock, net of cancellations .8 .1 .2 Balance at end of year Paid-in capital Balance at beginning of year Issued and converted stock Reacquired and cancelled stock ) ) ) Balance at end of year Retained earnings Balance at beginning of year Net income Dividends on common stock ($1.86 per share for 2010 to 2008) Other - - ) Balance at end of year Accumulated other comprehensive loss Balance at beginning of year ) ) ) Other comprehensive income (loss) ) ) Balance at end of year ) ) ) Total common equity $ $ $ Consolidated Statements of Comprehensive Income (millions) Year ended December 31 Net income $ $ $ Other comprehensive income (loss) Loss on cash flow hedges (net of income tax of $(2.8), $(2.8) and $(2.4), respectively) Reclassifications of hedge (gains) losses to net income (net of income tax of $1.7, $7.9 and $(1.4), respectively) ) Postretirement gains (losses) (net of income tax of $0.1, $0.9 and $(3.9), respectively) - ) Foreign currency translation adjustment ) ) ) Other comprehensive income (loss), net of tax ) ) Comprehensive income $ $ $ The accompanying notes are an integral part of these statements. Notes to the Consolidated Financial Statements Certain terms used herein are defined in the glossary on pages ii and iii. 1. PROPOSED MERGER WITH AGL RESOURCES In December 2010, Nicor entered into an Agreement and Plan of Merger (the “Merger Agreement”) with AGL Resources, a copy of which was filed with the SEC.In accordance with the Merger Agreement, each share of Nicor stock, other than shares to be cancelled and Dissenting Shares (as defined in the Merger Agreement), outstanding at the Effective Time (as defined in the Merger Agreement) will be converted into the right to receive consideration consisting of (i) $21.20 in cash and (ii) 0.8382 shares of AGL Resources common stock, subject to adjustments in certain circumstances. Completion of the proposed merger is conditioned upon, among other things, shareholder approval by both companies, the SEC’s clearance of a registration statement registering AGL Resources common stock, expiration or termination of any applicable waiting period under the Hart-Scott-Rodino Antitrust Improvement Act and regulatory approval by the ICC. The Merger Agreement provides certain termination rights for both Nicor and AGL Resources, and provides for the payment of fees and expenses upon the termination of the Merger Agreement under certain circumstances. Nicor currently anticipates the merger will be completed in the second half of 2011.Although the company believes that Nicor and AGL Resources will receive the required authorizations, approvals and consents to complete the proposed merger, there can be no assurance as to the timing of these authorizations, approvals and consents or as to the ultimate ability to obtain such authorizations, consents or approvals (or any additional authorizations, approvals or consents which may otherwise become necessary) or that such authorizations, approvals or consents will be obtained on terms and subject to conditions satisfactory to Nicor and AGL Resources. For additional information concerning the proposed merger, please see Nicor’s Form 8-K filed with the SEC on December 7, 2010 and the Form S-4 registration statement filed with the SEC by AGL Resources on February 4, 2011. For the year ended December 31, 2010, the company has incurred and expensed $4.6 million of merger-related costs.No other adjustments have been made to the financial statements as a result of the proposed merger. 2. ACCOUNTING POLICIES Consolidation.The consolidated financial statements include the accounts of Nicor and all majority-owned subsidiaries.Nicor’s key subsidiaries are described in Note 14 – Business Segment and Geographic Information.All significant intercompany balances and transactions have been eliminated. Use of estimates.The preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates that affect reported amounts.Actual results could differ from those estimates and such differences could be material.Accounting estimates requiring significant management judgment involve accrued unbilled revenues, derivative instruments, regulatory assets and liabilities, pension and other postretirement benefits, potential asset impairments, asset retirement obligations, loss contingencies including environmental contingencies, credit risk and income taxes. Subsequent events.The company’s management evaluated subsequent events for potential recognition and disclosure through the date the financial statements were issued. Cash and cash equivalents.Cash equivalents are comprised of highly liquid investments of domestic subsidiaries with an initial maturity of three months or less.The carrying value of these investments approximates fair value. Regulatory assets and liabilities.Nicor Gas is regulated by the ICC, which establishes the rules and regulations governing utility rates and services in Illinois.As a rate-regulated company, Nicor Gas is required to recognize the economic effects of rate regulation and, accordingly, has recorded regulatory assets and liabilities.Regulatory assets represent probable future revenue associated with certain costs that are expected to be recovered from customers through rate riders or base rates, upon approval by the ICC.Regulatory liabilities represent probable future reductions in revenues collected from ratepayers through a rate rider or base rates, or probable future expenditures.If Nicor Gas’ operations become no longer subject to rate regulation, a write-off of net regulatory liabilities would be required. The company had regulatory assets and liabilities at December 31 as follows (in millions): 2009 Regulatory assets - current Regulatory postretirement asset $ $ Deferred gas costs Other Regulatory assets - noncurrent Regulatory postretirement asset Deferred gas costs Deferred environmental costs Unamortized losses on reacquired debt Other $ $ Regulatory liabilities - current Regulatory asset retirement liability $ $ Bad debt rider - Other Regulatory liabilities - noncurrent Regulatory asset retirement liability Regulatory income tax liability Bad debt rider - Other .9 .8 $ $ All items listed above are classified in Other on the Consolidated Balance Sheets, with the exception of the noncurrent portion of the Regulatory asset retirement liability, which is stated separately. The ICC does not presently allow Nicor Gas the opportunity to earn a return on its regulatory postretirement asset.The regulatory postretirement asset is expected to be recovered from ratepayers over a period of approximately 9 to 12 years.The regulatory assets related to debt are not included in rate base, but are recovered over the term of the debt through the rate of return authorized by the ICC.Nicor Gas is allowed to recover and is required to pay, using short-term interest rates, the carrying costs related to temporary under or overcollections of natural gas costs, certain environmental costs and energy efficiency costs charged to its customers.However, there is no interest associated with the under or overcollections of bad debt expense. Investments.The company’s investments in marketable securities are categorized at the date of acquisition as trading, held-to-maturity, or available-for-sale.Trading securities, which include money market funds, are carried at fair value and are classified as current assets unless held to satisfy a long-term obligation.The company classifies money market funds held by its non-U.S. subsidiaries as short-term investments and all others are classified as cash equivalents.Debt securities are categorized as held-to-maturity when the company has the positive intent and ability to hold the securities to maturity.Held-to-maturity securities are included in either short-term or long-term investments based upon their contractual maturity date.The company carries held-to-maturity securities at amortized cost, which approximates fair value.Available-for-sale securities are carried at fair value, with unrealized gains and losses, net of tax, reported in common equity as a component of accumulated other comprehensive income.Available-for-sale securities are classified as noncurrent assets unless the intent is to sell the security within 12 months.The specific identification method is used to determine realized gains or losses on the sale of marketable securities. Investments in equity securities that do not have a readily determinable fair value and do not qualify for the equity method are carried at cost. Equity method investments.The company invests in partnerships and limited liability companies that are accounted for under the equity method.Related investment balances classified as long-term investments at December 31, 2010 and 2009 were $93.8 million and $99.6 million, respectively, and include $76.0 million and $84.8 million, respectively, related to Triton. Goodwill and other intangible assets.Goodwill is the excess cost of an acquired business over the fair value of assets acquired and liabilities assumed in a business combination.Tropical Shipping had goodwill of $22.5 million and $20.9 million at December 31, 2010 and 2009, respectively.The increase in goodwill from 2009 to 2010 is due primarily to the acquisition of the assets of V.I. Cargo Services, Inc., a provider of less-than-container load and full container load consolidation services from the United States to the island of St. Croix (in the U.S. Virgin Islands).Nicor Services had goodwill of $4.0 million at both December 31, 2010 and 2009.Goodwill is tested for impairment annually.Intangible assets other than goodwill with definite lives are amortized over their useful lives and totaled $5.1 million and $2.6 million, net of accumulated amortization, at December 31, 2010 and 2009, respectively.These intangible assets consisted primarily of customer and agency relationships at Tropical Shipping.At December 31, 2010, intangible assets also included rights that were obtained by Central Valley related to the storage facility development.Goodwill and other intangible assets are classified in noncurrent other assets on the Consolidated Balance Sheets. Asset retirement obligations.The company records legal obligations associated with the retirement of long-lived assets in the period in which the obligation is incurred, if sufficient information exists to reasonably estimate the fair value of the obligation.When an asset retirement obligation is recorded as a liability, a corresponding amount is recorded as an asset retirement cost (an additional cost of the long-lived asset).Subsequently, the asset retirement obligation is accreted to the expected settlement amount and the asset retirement cost is depreciated over the life of the asset on a straight-line basis. Subject to rate regulation, Nicor Gas continues to accrue all future asset retirement costs through depreciation over the lives of its assets even when a legal retirement obligation does not exist or insufficient information exists to determine the fair value of the obligation.Amounts charged to depreciation by Nicor Gas for future retirement costs, in excess of the normal depreciation and accretion described above, are classified as a regulatory asset retirement liability. Derivative instruments.Cash flows from derivative instruments are recognized in the Consolidated Statements of Cash Flows, and gains and losses are recognized in the Consolidated Statements of Income, in the same categories as the underlying transactions. Cash flow hedge accounting may be elected only for highly effective hedges, based upon an assessment, performed at least quarterly, of the historical and probable future correlation of cash flows from the derivative instrument to changes in the expected future cash flows of the hedged item.To the extent cash flow hedge accounting is applied, the effective portion of any changes in the fair value of the derivative instruments is reported as a component of accumulated other comprehensive income.Ineffectiveness, if any, is immediately recognized in operating income.The amount in accumulated other comprehensive income is reclassified to earnings when the forecasted transaction is recognized in the Consolidated Statements of Income, even if the derivative instrument is sold, extinguished or terminated prior to the transaction occurring.If the forecasted transaction is no longer expected to occur, the amount in accumulated other comprehensive income is immediately reclassified to operating income. Nicor Gas.Derivative instruments, such as futures contracts, options and swap agreements, are utilized primarily in the purchase of natural gas for customers.These derivative instruments are reflected at fair value and are not designated as hedges.Realized gains or losses on such instruments are included in the cost of gas delivered and are passed directly through to customers, subject to ICC review, and therefore have no direct impact on earnings.Unrealized changes in the fair value of these derivative instruments are deferred as regulatory assets or liabilities. Nicor Gas enters into swap agreements to reduce the earnings volatility of certain forecasted operating costs arising from fluctuations in natural gas prices, such as the purchase of natural gas for use in company operations.These derivative instruments are carried at fair value.To the extent hedge accounting is not elected, changes in such fair values are immediately recorded in the current period as operating and maintenance expense. Nicor Enerchange.Derivative instruments, such as futures contracts, options, forward contracts, swap agreements and other energy-related contracts are held by Nicor’s wholesale natural gas marketing business, Nicor Enerchange, for trading purposes.Certain of these derivative instruments are used to economically hedge price risk associated with inventories of natural gas, fixed-price purchase and sale agreements and other future natural gas commitments.Nicor Enerchange records such derivative instruments at fair value and generally cannot elect hedge accounting.As a result, changes in derivative fair values may have a material impact on Nicor’s financial statements. Other derivative instruments are used by Nicor Enerchange to hedge price risks related to the activities of affiliates.Derivatives are held related to certain utility-bill management products sold to retail customers.These derivative instruments are carried at fair value and cash flow hedge accounting may or may not be elected.Other derivative instruments are held for the purpose of hedging the commodity price risk associated with the forecasted purchase of base gas that will be injected as part of the development of the natural gas storage facility by Central Valley.Such derivative instruments are carried at fair value and cash flow hedge accounting has been elected on a consolidated basis.The base gas is a component of the storage facility’s construction costs.Therefore, amounts recorded in accumulated other comprehensive income related to these derivative instruments will not be reclassified to earnings until the storage facility is retired and the base gas is sold. Nicor.Forward-starting interest rate swaps are utilized to hedge the interest payments associated with long-term debt.These derivative instruments are carried at fair value and cash flow hedge accounting is elected.The effective portion of any changes in the fair value of the derivatives is deferred in accumulated other comprehensive income.Upon settlement, the deferred amount is amortized to interest expense over the life of the debt. Credit risk and concentrations.Nicor’s major subsidiaries have diversified customer bases and the company believes that it maintains prudent credit policies which mitigate customer receivable, supplier performance and derivative counterparty credit risk.The company is exposed to credit risk in the event a customer or supplier defaults on a contract to pay for or deliver product at agreed-upon terms and conditions, or a counterparty to a derivative instrument defaults on a settlement or otherwise fails to perform under contractual terms.To manage this risk, the company has established procedures to determine and monitor the creditworthiness of counterparties, to seek guarantees or collateral back-up in the form of cash or letters of credit, to acquire credit insurance in certain instances, and to limit its exposure to any one counterparty.Nicor also, in some instances, enters into netting arrangements to mitigate counterparty credit risk.Fair value measurements consider credit risk.For assets and liabilities not carried at fair value, credit losses are accrued when probable and reasonably estimable. On February 2, 2010, the ICC approved a bad debt rider that was filed for in 2009 by Nicor Gas.The bad debt rider provides for the recovery from (or refund to) customers of the difference between Nicor Gas’ actual bad debt experience on an annual basis and the benchmark bad debt expense included in its rates for the respective year. Revenue recognition.Gas distribution revenues are recognized when natural gas is delivered to customers.In accordance with ICC regulations and subject to its review, the cost of gas delivered is charged to customers without markup, although the timing of cost recovery can vary.Temporary under and overcollections of gas costs are deferred or accrued as a regulatory asset or liability with a corresponding decrease or increase to cost of gas, respectively. Nicor Gas accrues revenues for estimated deliveries to customers from the date of their last bill until the balance sheet date.Receivables include accrued unbilled revenues of $144.8 million and $141.0 million at December 31, 2010 and 2009, respectively, related primarily to gas distribution operations. Nicor Gas classifies revenue taxes billed to customers as operating revenues and related taxes incurred as operating expenses.Revenue taxes included in operating expense for 2010, 2009 and 2008 were $145.9 million, $148.1 million and $171.1 million, respectively. In the shipping business, revenues and related delivery costs are recognized at the time vessels depart from port.While alternative methods of recognizing shipping revenue and related costs exist, the difference between those methods and the company’s policy does not have a material impact on operating results. Nicor Enerchange presents revenue from natural gas sales, cost of sales, and related derivative instruments, which are entered into for trading purposes, on a net basis.For Nicor Solutions and Nicor Advanced Energy, revenue is recognized on their 12-month utility-bill management contracts as the lesser of cumulative earned or cumulative billed amounts.Nicor Services recognizes revenue for warranty and repair contracts on a straight-line basis over the contract term.Revenue for maintenance services is recognized at the time such services are performed. Repair and maintenance expense.Nicor records expense for repair and maintenance costs as incurred.The shipping business uses the direct expensing method for planned major maintenance related to dry-docking and major repairs of its owned vessels. Legal defense costs.The company accrues estimated legal defense costs associated with loss contingencies in the period in which it determines that such costs are probable of being incurred and are reasonably estimable. Depreciation.Property, plant and equipment are depreciated over estimated useful lives on a straight-line basis.The gas distribution business composite depreciation rate is 4.1 percent, which includes all estimated future retirement costs.Upon the retirement of these assets, no gain or loss is recognized.In the shipping business, the estimated useful lives of vessels range from 20 to 25 years. Income taxes.Deferred income taxes are provided at the current statutory income tax rate for temporary differences between the tax basis (adjusted for related unrecognized tax benefits, if any) of an asset or liability and its reported amount in the financial statements.In the gas distribution business, investment tax credits and regulatory income tax liabilities for deferred taxes in excess of the current statutory rate are amortized to income as the temporary difference reverses. A deferred income tax liability is not recorded on undistributed foreign earnings that are expected in management’s judgment to be indefinitely reinvested offshore.Management considers, among other factors, actual cash investments offshore as well as projected cash requirements in making this determination.Changes in management’s investment or repatriation plans or circumstances could result in a different deferred income tax liability. The company records unrecognized tax benefits based on a recognition threshold and valuation method to recognize and measure an income tax position taken, or expected to be taken, in a tax return.The evaluation is based on a two-step approach.The first step requires the company to evaluate whether the tax position would “more likely than not,” based upon its technical merits, be sustained upon examination by the appropriate taxing authority.The second step requires the tax position to be measured at the largest amount of tax benefit that is greater than 50 percent likely of being realized upon settlement.The company recognizes accrued interest related to unrecognized tax benefits in interest expense and interest income.Penalties, if any, are recorded in operating expense. 3. INVESTMENTS The company’s investments in debt and equity securities at December 31 are as follows (in millions): Money market funds $ $ Corporate bonds Other investments $ $ Investments in debt and equity securities are classified on the Consolidated Balance Sheets at December 31 as follows (in millions): Cash equivalents $ $ Short-term investments Long-term investments $ $ Investments categorized as trading (including money market funds) totaled $85.0 million and $122.7 million at December 31, 2010 and 2009, respectively.Corporate bonds and certain other investments are categorized as held-to-maturity.The contractual maturities of the held-to-maturity investments at December 31, 2010 are as follows (in millions): Years to maturity Less than 1 year 1-5 Years 5-10 Years Total $
